        Case 7:19-cr-00712-KMK Document 14 Filed 10/28/19 Page 1 of 1




+UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                               MEMORANDUM
                                            -X         FILENAME - P:\CRD FORMS\MEMO TO DOCKET (Rev. 3/09)



United States of America,
                            Government                  Judge : Paul E. Davison, U.S.M.J


            -against-                                   Case Number: 19Cr712 KMK

Sherrod Williams
                             Defendants)
                                            -X


                  Honorable Kenneth M. Karas, United States District Judge


        On October 7. 2019 , a Rule! 1 allocution was taken on consent of all parties before
me pursuant to your Honor's reference. Please find attached hereto the transcript of the
proceeding which sets forth my Report and Recommendation for your consideration. If I can be
of any further assistance in this matter I would be pleased to do so.




Dated: 10/28/2019
White Plains, New York




                                                 PauHETDavison, USMJ
